Citation Nr: 1528064	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-39 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1. The Veteran has a combined disability rating of greater than 40 percent arising from a common etiology, and a combined disability rating of 90 percent.  

2. The Veteran's service connected disabilities of his upper extremity symptoms impair writing or utilization of a keyboard and his service-connected disabilities affecting his lower extremities cause an antalgic gait and instability while walking. 

3. With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to a TDIU has been granted.  As such, the Board 
finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
Entitlement to a TDIU

The Veteran contends that his service-connected conditions prevent him from obtaining and maintaining any type of substantially gainful employment.  After considering the Veteran's functional impairment due to his service connected disabilities reported by the September 2012 VA examiner in conjunction with his Veteran's level of education, special training, and previous work experience, the Board finds that entitlement to a TDIU is warranted.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16. 

The Veteran is currently service connected for the following conditions: cold injuries, left lower extremity, rated 30 percent disabling; cold injuries, right lower extremity, rated 30 percent disabling; cold injuries, left upper extremity, rated 30 percent disabling; cold injuries, right upper extremity, rated 30 percent disabling; cold injury, left ear, rated 10 percent disabling; cold injury, right ear, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated 0 percent disabling.  

The Veteran has a combined disability rating of 90 percent.  While none of the Veteran's service connected conditions are rated 40 percent or more, 38 C.F.R. § 4.16 states that for the above purpose of determining one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Id.  Accordingly, as many of the Veteran's conditions arise from a common etiology, the Veteran meets the schedular criteria for a TDIU.   

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

On the Veteran's application for TDIU, he indicated that he has not worked since the 1980's when he ceased working at a lumber yard where he was part-owner.  The Veteran stated that "because of my cold weather injuries I have great difficulty gripping, standing, walking, and driving for long periods of time" and that he was unemployable solely due to his service-connected disabilities.

The Board notes that the Veteran underwent a VA examination regarding his service-connected disabilities in September 2012.  The examiner opined that the Veteran's cold injury residuals would impact his ability to work.  He stated, "He has falls and an antalgic gait due to his feet.  He would be able to do sedentary type job. However, he does have some numbness in his fingers this impacts typing and writing."  The examiner indicated that the Veteran's tinnitus would impact his ability to work, but that the Veteran reported that "he had learned to deal with it" over time.  Finally, the examiner stated that the Veteran's service-connected hearing loss would not impact ordinary conditions of daily life, including ability to work.  

In April 2013, a VA examiner provided an opinion that unemployablity is less likely than not caused by the Veteran's service-connected conditions.  The examiner's rationale for this opinion was the following:

The veteran's only compensable medical conditions are: 1) Hearing Loss/Tinnitus - as his hearing is adequate to conduct normal conversation, this condition does not prevent function at either a sedentary or physically-active occupation; and 2) Cold Injury to Both Hands, Both Feet, and Both Ears - the veteran is 30% service-connected for each of his four limbs, which are affected by arthralgia, cold sensitivity, and impaired sensation.  Mobility (walking) is adversely affected due to falls.  His upper extremity symptoms impair writing or utilization of a keyboard.  However, during a recent Cold Injury Examination completed in September 2012, the examiner indicated that sedentary work would be possible.  Since cognitive function and communication are not affected, this is plausible.  

The Board, however, finds that such sedentary employment would not be available.  
The April 2013 examiner essentially takes the opinion of the September 2012 examiner that the Veteran could perform sedentary work, despite the fact that there is no indication that the September 2012 examiner was considering either the collective impact of the Veteran's conditions or the Veteran's educational or work history.  The April 2013 examiner also does not address the Veteran's prior training, education, and work history, which likely does not translate to a current sedentary job.  The Veteran's application for TDIU indicates that he has one year of college education without specialized areas of training or education and his prior work experience was work for a lumber yard for 40 years.  While the Veteran was part-owner, it is likely that this position had a significant physical component and it is unlikely that the Veteran performed or has been trained to perform the technical skills required of a current sedentary job.  

Further, the April 2013 does not address the statement by the September 2012 examiner that while the Veteran has arthritis in all extremities, his more severe arthritis is in his hands.  It seems likely that the use of the Veteran's hands would be critical to most forms of sedentary employment.  The examiner also states that the Veteran's communication would not be affected based upon the findings of the September 2012 examiner; however, the September 2012 examiner stated the Veteran's tinnitus would cause interference with daily activities and his ability to work.  This opinion also does not address the statements made by M.M. which indicate that the Veteran's hearing does affect his ability to communicate over the phone, which would also impact his ability to perform some sedentary positions.  

Accordingly, the Board finds that after resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the combined effects of the Veteran's service-connected disabilities have made him unable to secure or follow a substantially gainful occupation.  As such, the Board concludes that an award of TDIU is warranted, under 38 C.F.R. § 4.16(a), and the benefit sought on appeal is granted.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


